PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Adika, Dorin, M.
Application No. 16/738,366
Filed: 9 Jan 2020
For: ACCESSORY ATTACHMENT SYSTEM FOR A HANDGUN HAVING A POLYMER SLIDE COVER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 C.F.R. 1.182, filed October 12, 2020, requesting the Office correct the identification of the “applicant” in the above-identified application. 

The Office acknowledges receipt of the required $210 petition fee.

The petition is GRANTED.

Petitioner has explained that an incorrect applicant, National Firearms, was listed on the original application data sheet (ADS), filed January 9, 2020. The petition states the inventor never assigned his rights to National Firearms, and the application is intended to be owned by the inventor.

37 CFR 1.46(c) states:

Any request to correct or update the name of the applicant after an applicant has been specified under paragraph (b) of this section must include an application data sheet under § 1.76 specifying the correct or updated name of the applicant in the applicant information section (§ 1.76(b)(7) ). Any request to change the applicant after an original applicant has been specified under paragraph (b) of this section must include an application data sheet under § 1.76 specifying the applicant in the applicant information section (§ 1.76(b)(7) ) and comply with §§ 3.71 and 3.73 of this title. 
(1) Correction or update in the name of the applicant. Any request to correct or update the name of the applicant under this section must include an application data sheet under § 1.76 specifying the correct or updated name of the applicant in the applicant information section (§ 1.76(b)(7)) in accordance with § 1.76(c)(2). 

Petitioner is unable to comply with the requirements of 37 CFR 1.46(c) because National Firearms never had ownership. Therefore, National Firearms is not in a position to comply with 37 CFR 3.71 and 3.73.

The petition is being granted on the basis that it appears that National Firearms was mistakenly identified as the applicant on the ADS at the time of filing the application. Petitioner submitted an application data sheet (“ADS”) identifying the desired changes on July 17, 2020.

The petition under 37 CFR 1.183 is GRANTED.

Please find enclosed a corrected filing receipt showing the applicant is the inventor, Dorin M. Adika.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3230.  

After the mailing of this decision, the application will be referred to the Office of Data Management for processing into a patent.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  corrected filing receipt